Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Kluijtmans et al (‘956) in view of Linder et al (‘321).
 	Kluijtmans et al discloses (see paragraph 0014) a method of determining gel strength of a fluid (hydrogel).  The method (see paragraph 0014) includes applying a deformation force (oscillatory mode) to the fluid over a period of time, measuring the deformation force from the fluid over the period of time, determining a storage modulus of the fluid over the period of time based on the measured deformation force, and determining a gel strength of the fluid by correlation with the storage modulus.
The difference between claim 15 and Kluijtmans et al is the instant claim claims “an amplitude oscillation deformation force”.  Although Kluijtmans et al discloses an oscillatory mode for the deformation force there is no mention of an “amplitude oscillation” deformation force.
Linder et al discloses a method for determining the gel strength of a hydrogel.  Of noted on col. 8, lines 8-34, Linder et al teaches that the shear stress (deformation force of Kluijtmans et al) may be an oscillation shear stress controlled to have a set oscillation amplitude and/or frequency.
Therefore, in view of Linder et al, it would have been obvious to one of ordinary skill in the art at the time of the invention that the deformation force (shear stress) disclosed in Kluijtmans et al would be an amplitude oscillation deformation force.  Claim 15 is thus rejected.
Per claims 16-20, see Linder et al, col. 8, lines 4-44.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1 and 8, it is vague and indefinite what “an acceptable range of a desired gel strength” entails since it is unclear what acceptable range and a desired gel strength are.

Allowable Subject Matter
6.	Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /IAN J LOBO/ Primary Examiner, Art Unit 3645                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




ijl